Citation Nr: 9906630	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to separate evaluations for postoperative 
residuals of a right (major) wrist injury and psychiatric 
symptomatology secondary thereto.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1971.  
In November 1976, he claimed service connection for residuals 
of an inservice injury to his right wrist.  A January 1977 
rating decision granted service connection, and assigned a 
30 percent evaluation, for postoperative residuals of a crush 
injury to the right wrist.  A June 1979 rating decision 
reduced the evaluation to 10 percent.  Degenerative changes 
were later noted, and an October 1982 rating decision 
increased the evaluation to 30 percent.  A September 1983 
rating decision incorporated a psychiatric disorder into the 
service-connected wrist disorder, and continued the 
30 percent evaluation.  An October 1985 rating decision 
denied an increased evaluation, and the veteran appealed.  In 
January 1986, he claimed TDIU, and a February 1986 rating 
decision denied the claim.  A December 1986 decision by the 
Board of Veterans' Appeals (Board) denied TDIU but granted an 
increased evaluation, to 50 percent, for the combined right 
wrist/psychiatric disabilities.

In March 1987, the veteran claimed service connection for 
post-traumatic stress disorder (PTSD).  A September 1987 
rating decision denied the claim, the veteran appealed, and a 
November 1988 Board decision also denied the claim.

An August 1989 rating decision denied an increased evaluation 
for the service-connected right wrist/psychiatric 
disabilities.  Later that month, the veteran disagreed with 
the decision and again claimed service connection for PTSD.  
A September 1989 Statement of the Case noted that new and 
material evidence had not been submitted to reopen the claim 
of service connection for PTSD.  A June 1990 Board decision 
denied an increased evaluation for the service-connected 
disabilities and also found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for PTSD.

In April 1994, the veteran again claimed TDIU, and noted that 
he was receiving disability benefits from the Social Security 
Administration (SSA).  SSA records that were obtained showed 
diagnoses of PTSD.  This appeal arises from a May 1995 rating 
decision of the Buffalo, New York, Regional Office (RO) that 
denied TDIU, found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
PTSD, and denied an increased evaluation for postoperative 
residuals of right (major) wrist trauma with degenerative 
joint disease, affective disorder, dysthymic disorder, and 
depression.  The service-connected disability was still 
evaluated at 50 percent.  The veteran appealed and, after a 
September 1996 hearing, a June 1997 hearing officer decision 
again denied TDIU and again found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD, but increased to 70 percent the 
evaluation for postoperative residuals of right (major) wrist 
surgery with degenerative joint disease, affective disorder, 
dysthymic disorder, and depression.

In a May 1998 statement, the veteran withdrew from appeal the 
claim for service connection for PTSD, and indicated that he 
was satisfied with the evaluation of his service-connected 
disabilities.  He said that the only issue for appeal was the 
TDIU claim.

In an October 1998 Informal Hearing Presentation, his 
representative asserted that the veteran was entitled to 
separate evaluations for the right wrist disorder and for the 
psychiatric disorder secondary thereto.  As will be seen 
below, the Board's decision on this issue necessitates a 
remand of the TDIU claim.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran currently has postoperative residuals of a 
right (major) wrist injury.

3.  The veteran currently has psychiatric symptomatology due 
to the right wrist disorder.

4.  Although the veteran's physical disorder caused 
psychiatric symptomatology, the physical disorder and the 
psychiatric symptomatology secondary thereto are separate 
disabilities.


CONCLUSION OF LAW

Multiple disabilities arising from a single disease entity 
must be rated separately.  38 U.S.C.A. §§ 1110, 1155 (1991); 
38 C.F.R. §§ 3.303, 3.310(a), 4.14, 4.25(b), 4.126(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a March 1969 
record from Fort Dix, New Jersey, indicating that a truck 
struck his hand and fractured the right distal radius.  A May 
1969 outpatient treatment record noted that the veteran was 
doing well and had no pain.  Range of motion of the right 
wrist was 10 degrees of flexion and 20 degrees of extension.  
X-rays showed a well-healed fracture of the distal end of the 
radius, and the cast was removed.  On an April 1971 
separation examination, the veteran wrote that he had 
reviewed his medical records and that his medical condition 
was good.  His upper extremities were normal on clinical 
evaluation.

In November 1976, the veteran sought service connection for 
residuals of an injury to his right hand.  He complained of 
pain, numbness, and limitation of motion.  At a December 1976 
VA examination, he reported that both bones in the forearm 
were fractured and that surgery had been required.  He 
complained of pain, limitation of motion, and that he was 
unable to lift or write with his right hand.  The orthopedic 
examiner noted that he sought medical attention in October 
for pain and numbness of the right wrist and hand.  X-rays 
revealed an old fracture of the distal radius with an 
exostosis at the fracture site.  In November, he was admitted 
to the VA medical center and underwent right carpal tunnel 
release with median nerve neurolysis; the exostosis was also 
removed.  Currently, he still had stitches in the surgical 
wound, and the wrist and hand were stiff, but there was 
marked relief of the neurologic symptoms.  The diagnosis was 
residuals of a crush injury to the right wrist with a healed 
fracture of the distal radius, exostosis formation, and 
recent development of right carpal tunnel syndrome; 
currently, he was in postoperative status of right carpal 
tunnel release with median nerve neurolysis and removal of an 
exostosis from the distal radius.

A January 1977 rating decision granted service connection for 
residuals of a crush injury to the right wrist and status 
postoperative right carpal tunnel release.

At an October 1978 VA orthopedic examination, the veteran 
complained of pain and tightness in the right hand and wrist, 
and numbness and tingling of the second and third digits, 
when his right hand was exposed to cold.  On examination, 
there was no tenderness or swelling but there was limitation 
of motion of the right wrist and mild (1/4 inch) muscle 
atrophy.  Range of motion testing showed extension to 80 
degrees on the left and 60 degrees on the right, flexion to 
70 degrees on the left and 30 degrees on the right, ulnar 
deviation to 35 degrees on the left and 25 degrees on the 
right, and radial deviation to 30 degrees on the left and 10 
degrees on the right.  The diagnosis was residuals of right 
wrist trauma, subsequent surgery for carpal tunnel syndrome, 
and limitation of motion with pain.

At an April 1979 VA orthopedic examination, the veteran 
complained of pain and stiffness of the right wrist and, if 
he did unusual work, swelling.  On examination, there was 
some diffuse tenderness of the right wrist but no swelling.  
There was some limitation of motion of the right wrist, but 
no atrophy, weakness, or sensory loss, and there was full use 
and mobility of the right hand.  The diagnosis was status 
post healed fracture, subsequent surgical decompression of 
the median nerve, traumatic arthritis, and limitation of 
motion of the right wrist with pain on forced motion.

A June 1979 rating decision implemented an earlier proposed 
rating reduction to 10 percent.

A VA discharge summary showed that the veteran was admitted 
on 10 November 1980 and discharged on 12 November.  He 
complained that he had been depressed since he lost his job 
thirteen weeks earlier.  He reported sleep disturbance and 
said he had not been eating well due to lack of money.  Mood 
was related to losing his job and an orthopedic disability, 
but he was not psychotic, and cognitive functions were well 
preserved.  The impression was reactive depression and a 
question of a dependent or histrionic disorder.  The final 
diagnosis was adjustment disorder with depressed mood and 
dependent personality disorder.

An April 1981 physician's statement for determination of 
employability, prepared for a medical assistance program 
administered by the county Department of Social Services, 
diagnosed dysthymic disorder and carpal tunnel syndrome, and 
declared the veteran unemployable.

A VA discharge summary showed that the veteran was admitted 
on 4 January 1981 and discharged on 9 April.  It was noted 
that he had several outpatient contacts with the mental 
hygiene clinic in 1977 and 1978 during which he reported 
"blackouts" that were diagnosed as attacks of anxiety and 
hyperventilation.  The November 1980 hospitalization was also 
noted during which he complained of depression since losing 
his job thirteen weeks earlier.  After losing his job, he 
also lost his apartment and his furniture.  He complained of 
loss of sleep and weight, and of anxiety, depression, and 
hopelessness, and felt that he might harm himself.  Soon 
after discharge, he found employment as a mechanic and his 
situation seemed to improve.  However, after several weeks on 
the new job, his hours were cut and financial problems arose; 
he became depressed, had suicidal thoughts, and presented for 
the current hospitalization.

On admission, he complained of depression, vague suicidal 
ideation, and increased pain of the right wrist.  An 
orthopedics consultation found deterioration of the right 
wrist, judged him unemployable, and prescribed Motrin.  He 
quickly adjusted to the ward milieu and, after several days, 
denied suicidal ideation.  Still, he became despondent and 
anxious over loss of his apartment and employment.  In fact, 
he was appropriate for discharge after three to four weeks 
but stayed until Social Services provided living quarters and 
funds.

It was noted that the veteran presented an interesting 
constellation of symptoms during his hospitalization.  When 
presented with a problem, no matter how small, he became 
extremely anxious, pessimistic, began to "catastrophize," 
and became totally helpless.  In addition, he repeatedly 
tried to present himself, or manipulate his environment, so 
as to increase his own discomfort.  Examiners noted the same 
masochistic tendency in the history of his relationships with 
family and female partners.  At the time of discharge, a 
mental status examination was grossly within normal limits 
and he was more comfortable and less anxious, and there was 
no evidence of depression.  The Axis I diagnosis was 
dysthymic disorder and the Axis II diagnosis was histrionic 
personality disorder with passive-dependent features.  The 
veteran was referred to the mental hygiene clinic for long-
term, insight-oriented counseling, but he did not attend.

At an October 1981 VA orthopedic examination, the veteran 
reported he was hospitalized earlier in the year for a 
"nervous condition" that he contended resulted from his 
right wrist disability.  He was unemployed.  On examination, 
there was no localized tenderness but motion was limited and 
painful.  Sensation in the right hand was normal.  
Circumferences of the forearms were the same and, although 
the veteran could open and close his fist, clenching the fist 
caused pain in the wrist.  January 1981 X-rays showed 
increased degenerative changes in the right wrist when 
compared to April 1979 X-rays.  The diagnosis noted the 
injury, surgery, current painful motion, and progressing 
degenerative changes.

At a September 1982 VA orthopedic examination, the veteran 
complained of constant throbbing pain in the right arm, 
numbness in the fingers, loss of weight, loss of sleep, loss 
of self-respect, drowsiness due to pain medication, and 
arthritis spreading from his right arm to his left arm, his 
back, and his legs.  He contended that he had a severe 
emotional and psychiatric disturbance during the preceding 
two or three years due to his right wrist disability.  In 
July, he was fitted with a forearm and wrist gauntlet that 
provided considerable relief.  Currently, there was no 
evidence of carpal tunnel syndrome but there was diffuse 
tenderness of the wrist, limitation of motion, pain on 
motion, 1/4-inch of atrophy of the right forearm muscle, and 
weakness of grip due to wrist pain.  There was no sensory 
loss in the right hand and there was good, but painful, 
flexion/extension of the fingers.  Diagnoses reflected status 
post trauma, degenerative joint disease of the wrist, pain 
and severe limitation of motion, and multiple surgical 
procedures including a 1976 median nerve decompression for 
carpal tunnel syndrome.  (The 1976 carpal tunnel surgery is 
the only surgical procedure of record.)

An October 1982 rating decision increased the evaluation to 
30 percent.

At a December 1982 intake consultation at the VA mental 
hygiene clinic, the veteran complained of emotional problems 
that he attributed to loss of use of his right hand.  
Clinical examination was unremarkable, though it was noted 
that his thought content was dominated by concerns about 
income and the condition of his hand.  The Axis I diagnoses 
were adjustment disorder with depressed mood and "rule out" 
dysthymic disorder; Axis II diagnoses were deferred.

An August 1983 VA orthopedic examination found that the 
veteran's use of the right hand caused pain in the hand and 
wrist but there was no disability of the hand proper and all 
disabling changes were limited to the wrist.

At an August 1983 VA neuropsychiatric examination, the 
veteran reported that he sustained a crush injury and 
underwent three surgical procedures in service, that he had 
been unemployed since 1980, and that his wife, to whom he was 
recently married, was also a disabled veteran.  He attended 
weekly counseling sessions but said he was chronically 
sleepless, anxious, depressed, discouraged, and disabled.  He 
said his right wrist was "frozen," that he only had one 
arm, and, since his libido was decreased, that he did not 
"feel like a man any more."  The possibility of fusion 
surgery contributed to anxiety and depression.  The Axis I 
diagnoses were affective disorder, dysthymic disorder, and 
depression.

A September 1983 rating decision continued the 30 percent 
evaluation but characterized the disability as postoperative 
residuals of right (major) wrist trauma with degenerative 
joint disease and affective disorder, dysthymic disorder, and 
depression.

At a June 1984 VA neuropsychiatric examination, the veteran 
reported that he had developed glaucoma since the August 1983 
examination.  He said he had applied for jobs, even sweeping 
floors, but that no one would hire him because he wore a 
brace on his wrist and was handicapped; prospective employers 
told him they wanted someone who was able-bodied.  His 
depression had intensified, but suicidal ideation was not 
elicited.  His depression and low self-esteem caused him to 
become reclusive.  The Axis I diagnoses were major affective 
disorder, dysthymic disorder, and depression.

A VA discharge summary showed that the veteran was admitted 
on 3 September 1984, with complaints of depression due to 
increasing financial concerns and an inability to use his 
right arm, weight loss, sleep loss, and past suicidal 
thoughts; he was discharged on 21 September.  The veteran 
quickly socialized to the ward milieu but spent most of his 
time in his room assembling a jig-saw puzzle.  His 
interaction with staff was neither spontaneous nor frequent 
and, when it did occur, he tried to present himself, or 
"manipulate the environment[,] in a somewhat destructive 
manner."  The Axis I diagnoses were dysthymic disorder in 
remission; the Axis II diagnosis was histrionic disorder with 
passive-dependent features.  From a psychiatric standpoint, 
he was noted to be employable.

Another VA discharge summary showed that the veteran was 
admitted on 19 April 1985, with complaints of feeling 
depressed due to an inability to use his right arm, and 
discharged on 16 May.  The Axis I diagnoses were dysthymic 
disorder and adjustment disorder with depressed mood; the 
Axis II diagnosis was histrionic personality disorder with 
passive-dependent features.  The prognosis was poor based on 
the veteran's long history and the manipulative features in 
his personality.

A July 1985 VA outpatient treatment record noted a six-month 
history of pain in the low back, right buttock, and lateral 
thigh, but no history of injury.  X-rays showed degenerative 
joint disease of the lumbosacral spine and hip.

Another VA discharge summary showed that the veteran was 
admitted on 9 October 1985 with complaints of depression, 
suicidal thoughts, and chronic back pain; he was discharged 
on 5 November.  His medical history included open angle 
glaucoma and osteoarthritis of the lumbosacral spine and 
right hip.  At discharge, he said he was less anxious and 
depressed and denied suicidal ideation; his mental status was 
within normal limits.  Diagnoses included atypical depression 
and histrionic and passive-aggressive personality.

Another VA discharge summary showed that the veteran was 
admitted on 6 May 1986 with complaints of depression and 
suicidal thoughts due to financial difficulties, lack of 
self-confidence, and low self-esteem; he was discharged on 29 
May.  He had glaucoma and said he was unable to work due to 
progressive, debilitating arthritis and his right wrist 
disorder.  In addition, he said he was a combat veteran of 
the Vietnam War and described nightmares, flashbacks, 
difficulty "approaching tree lines," olfactory 
hallucinations (smell of dead bodies), and guilt, all related 
to the war.  Staff suggested that a PTSD evaluation might be 
worthwhile.  Axis I diagnoses were atypical depression and 
"rule out" PTSD; the Axis II diagnosis was dependent 
personality.

A December 1986 decision of the Board increased the 
evaluation for a postoperative right wrist disorder, with an 
associated neurosis, to 50 percent.

A January 1987 letter addressed "To whom it may concern" 
from Pelion, Inc., a contract counseling service, said that 
the veteran had "night terrors," intrusive thoughts or 
memories, and flashbacks centered around dismembered friends 
and dead children and babies.  He also reported fear, loss of 
control, isolation, paranoid ideation relative to persons in 
government, anxiety attacks, heart palpitations, sleep 
disturbance, continual nightmares, lack of interest in 
significant activities, trouble with concentration, and other 
symptoms associated with PTSD.  These problems led to 
relationship difficulties, interpersonal skill deficiencies, 
chronic alcohol abuse, inability to work with others, and an 
inability to maintain employment or participate in a 
vocational training program.  No areas of the veteran's life 
were unaffected by his disability.  His ongoing financial 
problems exacerbated his symptomatology and complicated his 
treatment.  The veteran was not functioning at a level that 
would allow him to participate meaningfully in society.  They 
would continue to see him as long as he was authorized their 
service and they supported the veteran's quest to have his 
evaluation increased to 100 percent.

From 1987 forward, the file includes reports of numerous 
orthopedic examinations.  It also includes an April 1987 VA 
discharge summary with a diagnosis of chronic PTSD, a report 
of a May 1987 psychiatric examination with an Axis I 
diagnosis of dysthymic disorder and rule out PTSD and an Axis 
II diagnosis of "rule out" mixed personality disorder, an 
August 1987 VA psychiatric examination with a diagnosis of 
PTSD with depression, a July 1989 VA neuropsychiatric 
examination with diagnoses of severe PTSD and dysthymic 
disorder, and a June 1994 VA psychiatric examination with a 
diagnosis of severe chronic dysthymia manifested by poor 
appetite, insomnia, low energy, low self-esteem, poor 
concentration, and hopelessness.

When it became apparent that the veteran was receiving SSA 
disability benefits, records were obtained from that agency.  
Those records included an October 1981 psychiatric 
examination with a diagnosis of adult situation adjustment 
disorder, an April 1984 psychiatric examination with a 
diagnosis of severe dysthymic disorder, and a November 1993 
psychiatric examination with Axis I diagnoses of PTSD, 
generalized anxiety disorder, and dysthymia, and an Axis II 
diagnosis of paranoid personality disorder.  The most recent 
SSA record, a December 1993 form completed by a disability 
examiner, reflected a primary diagnosis of PTSD and secondary 
diagnoses of degenerative arthritis of the right wrist and 
right lumbar radiculopathy.  The examiner noted that 
capability was unresolved but a review of the evidence 
suggested that the veteran might be capable.

On a March 1994 initial treatment plan by the VA mental 
hygiene clinic, the veteran gave a 20-year history of 
violence, flashbacks, and anger at Asians or parents who slap 
their children.  He also gave a history of suicide attempts 
in 1975, 1979, and 1980; one was with a handgun, one was by 
driving into a stream, and one was threatening to drive off a 
bridge; he said he was hospitalized on each occasion.  Axis I 
diagnoses were PTSD, dysthymic disorder, and "rule out" 
recurrent major depression.

The Board is unable to find any records in the claims file 
that substantiate the
20-year history of violence and anger or the history of three 
suicide attempts.

At a September 1996 hearing, the veteran testified that, in 
1979, he was managing a muffler shop and was welding when he 
dropped something.  That was his last employment.  He was 
referred to vocational rehabilitation but did not complete 
the program.  He applied for work at a couple of places, he 
mentioned a gas station and a grocery store, but suggested 
that he was not hired because of his wrist disability.  
Recently, he had tried working as a volunteer in a food 
program but was unable to continue after two days.  
Currently, he could not sit for very long because of 
arthritis in his back and could not walk very far because of 
arthritis in his leg.  He took 3200 mg per day of Motrin for 
his arthritis.  He said he was going blind due to glaucoma 
and had to take six medicines each day for that disorder.  He 
could not lift more than five pounds with his right hand or 
perform fine manipulation with the fingers of that hand.  He 
also testified about mental problems but did not seem to 
relate any of them to his right wrist disorder.  When asked 
specifically whether his right wrist disability and the 
depression that has been attributed thereto precluded 
employment, he testified at length about physical 
disabilities, including glaucoma and arthritis in his back 
and hip, but only vaguely referred to psychiatric disability.  
For example, he said he quit the volunteer position in the 
food program because he could not take the pressure; he said 
he had an apartment in his house and was in his own little 
world and did not go around other people.

The Board notes that VA outpatient treatment records dated in 
May and August 1995, and in June 1996, show that the veteran 
was doing volunteer work at the time.

An October 1996 VA orthopedic examination noted that the 
veteran had arthritis in his back and hip for which he took 
800 mg of Motrin four times per day and used a Transcutaneous 
Electrical Nerve Stimulator and cane.  The examiner reported 
that the veteran seemed to overreact to the slightest 
manipulation of the right wrist with "great emotional 
outbursts" and expressions of pain.  He "complained 
bitterly of pain" on more than 10 degrees of movement of the 
wrist in any direction.

At an October 1996 VA neurologic examination, the veteran 
reported that he had loss of feeling in the fingers of his 
right hand and that they were sometimes cold.  He said he had 
arthritis in the wrist and the back.  On examination of the 
right upper extremity, strength of the hand and wrist was 
decreased but difficult to assess due to pain.  There was 
decreased sensation in the hand, wrist, and forearm but not 
on any specific nerve distribution.  Fine manipulation and 
rapid alternating movements of the fingers were decreased due 
to limitation of motion.  There was disuse atrophy of the 
right forearm musculature.  Motion of the wrist was limited 
in all planes.  He could not grasp a pen and was unable to 
write.  Gait was antalgic and, without a cane, the veteran 
could walk only a short distance and that with difficulty.  
The impression was significant limitation of motion and loss 
of function in the right wrist and disuse atrophy of the 
forearm.

At an October 1996 VA psychiatric examination, the veteran 
reported that he had been feeling depressed, had difficulty 
sleeping, and felt inadequate due to several medical problems 
with his right wrist.  He also reported several suicide 
attempts.  He had severe arthritis in the neck and had 
trouble reading due to glaucoma.  The examiner also elicited 
several PTSD symptoms.  On examination, the veteran was calm 
and cooperative, there was no psychomotor agitation or 
retardation, and no tremors or abnormal movement.  Speech was 
normal, thought processes and content were within normal 
limits, cognition was within normal limits, judgment and 
insight were fair, there was no evidence of hallucinations or 
other formal psychotic features, and affect was appropriate 
but restricted.  The impression was PTSD and dysthymia.

A June 1997 hearing officer decision increased the evaluation 
to 70 percent for postoperative residuals of right (major) 
wrist surgery with affective disorder, dysthymic disorder, 
and depression.

Analysis

The veteran contends that he is unemployable due solely to 
his right wrist disorder and the psychiatric symptomatology 
secondary thereto.  His representative contends that he is 
entitled to separate evaluations for the right wrist disorder 
and the associated psychiatric symptomatology.

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
disabilities proximately caused by or resulting from service-
connected disabilities are also granted service connection.  
38 C.F.R. § 3.310(a).  Finally, except as otherwise provided 
in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
disabilities arising from a single disease entity must be 
rated separately.  38 C.F.R. § 4.25(b).  On the other hand, 
the evaluation of the same disability under different 
diagnoses, referred to as "pyramiding," must be avoided.  
38 C.F.R. § 4.14.

A note to 38 C.F.R. § 4.132 (1996) provided:

When two diagnoses, one organic and the 
other psychological or psychoneurotic, 
are presented covering the organic and 
psychiatric aspects of a single 
disability entity, only one percentage 
evaluation will be assigned under the 
appropriate diagnostic code determined by 
the rating board to represent the major 
degree of disability.  When the diagnosis 
of the same basic disability is changed 
from an organic one to one in the 
psychological or psychoneurotic 
categories, the condition will be rated 
under the new diagnosis.  (Emphasis 
added.)

The regulations were changed in November 1996, and the 
foregoing note was omitted, but 38 C.F.R. § 4.126(d) (1998) 
provides:

When a single disability has been 
diagnosed both as a physical condition 
and as a mental disorder, the rating 
agency shall evaluate it using a 
diagnostic code which represents the 
dominant (more disabling) aspect of the 
condition (see Sec. 4.14).  (Emphasis 
added.)

In this case, the veteran has a psychiatric disorder, 
variously diagnosed, caused by his service-connected right 
wrist disorder.  The question presented is whether this 
situation amounts to one disability, for rating purposes, or 
two.

The note to 38 C.F.R. § 4.132 (1996) may have been inartfully 
drafted, and 38 C.F.R. § 4.126(d) (1998) may be little 
improvement, but the Board is of the view that both of the 
provisions quoted above refer to a situation such as that 
presented in Brady v. Brown, 4 Vet. App. 203 (1993).  In that 
case, a somatoform disorder produced physical complaints for 
which no organic pathology could be found.  The Court of 
Veterans Appeals (Court) interpreted 38 U.S.C.A. § 1155 to 
implicitly contain the concept that "the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice . . . for the same symptomatology" because that would 
constitute pyramiding.  Thus, the claimant could not be 
compensated for a somatoform disorder and for the physical 
complaints it produced.

The provisions quoted above would also apply where an organic 
brain disorder produced behavioral changes or psychoneurotic 
manifestations that result in a psychiatric diagnosis.  In 
such a case, it would constitute pyramiding to rate both the 
organic brain disorder and an apparent psychiatric disorder 
that it caused.  The Board finds support for this 
interpretation of the quoted provisions in the fact that the 
second sentence in the note to 38 C.F.R. § 4.132 could never 
have any application in a case such as this one.  That is, 
the diagnosis of the veteran's right wrist disorder will 
never change from postoperative residuals of a wrist injury, 
with traumatic arthritis, to the "psychological or 
psychoneurotic categories."

With all due respect for the worthy efforts of the RO in this 
difficult case, we believe the situation here is more akin to 
that presented in Esteban v. Brown, 6 Vet. App. 259 (1994).  
There, a single gunshot wound produced muscle damage and a 
painful scar that was also disfiguring.  The Court held that 
this constituted three distinct disabilities and that the 
test to determine whether a situation presents one, or 
multiple, disabilities is whether there is overlap of 
symptomatology.  The Board concludes that, except where an 
organic brain disorder produces psychoneurotic symptoms or 
where a psychoneurotic disorder produces physical complaints, 
the Esteban test must be applied to determine the number of 
disabilities at issue.  Here, there is no evidence of an 
organic brain disorder.  Rather, it is the veteran's right 
wrist disability that produced some psychiatric 
manifestations, there is no overlap of symptomatology between 
his right wrist disorder and psychiatric symptomatology it 
caused, and a separate evaluation is warranted for each.

As to the separate percentage evaluations to be assigned for 
the service-connected wrist and psychiatric disorders, the 
Board must defer to the RO to address that matter in the 
first instance, per the Remand below.


ORDER

Entitlement to separate evaluations for postoperative 
residuals of right (major) wrist injury, and for psychiatric 
symptomatology secondary thereto, is granted subject to the 
regulations governing the payment of monetary benefits.


REMAND

Pursuant to the decision above, separate evaluations are 
warranted for postoperative residuals of right (major) wrist 
injury and for psychiatric symptomatology secondary thereto.  
However, additional evidentiary development is needed before 
accurate evaluations can be assigned.  In addition, the 
veteran contends that he is unemployable due solely to those 
two disabilities and, thus, is entitled to an evaluation of 
total disability due to individual unemployability.

With regard to the TDIU issue, the question arises as to 
whether that issue is ripe for adjudication.  The general 
rule is that, if the adjudication of one issue would have a 
significant impact on the adjudication of another issue such 
that judicial economy and common sense dictate that they be 
adjudicated together, then the issues are inextricably 
intertwined.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

TDIU and increased rating issues are not necessarily 
inextricably intertwined.  Holland v. Brown, 6 Vet.App. 443 
(1994).  To determine whether the adjudication of one issue 
in this case would have a significant impact on the other, it 
is instructive to review the law applicable to TDIU.

TDIU may be assigned where service-connected disabilities 
result in such impairment of mind or body that the average 
person would be precluded from following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is 
only one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  Finally, the service-connected 
disabilities must be so severe as to produce unemployability, 
in and of themselves, without regard to the age of the 
veteran.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is a product of advanced age 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.

In this case, the veteran has two service-connected 
disabilities, a right wrist disorder and psychiatric 
symptomatology secondary thereto, and each must be assigned a 
separate evaluation.  After thorough examinations to 
determine the current nature and extent of each disability, 
and after each disability is assigned an evaluation, it will 
be necessary to determine whether the veteran meets the 
regulatory criteria of 38 C.F.R. § 4.16(a) and, if he does, 
whether the two service-connected disabilities combine to 
prevent him from following a substantially gainful 
occupation.

With regard to an examination of the right wrist disorder, 
the attention of the RO is respectfully directed to the case 
of DeLuca v. Brown, 8 Vet.App. 202 (1995).  There, the Court 
held that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, examiners 
should determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination and 
that determinations should be expressed, if feasible, in 
terms of the degrees of limitation of motion attributable 
thereto.  The Court also held that 38 C.F.R. § 4.14 
(avoidance of pyramiding) does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain during use or flare-ups.

With regard to psychiatric disorders, the veteran has been 
diagnosed with adjustment disorder with depressed mood, 
dysthymic disorder, affective disorder, depression, PTSD, 
generalized anxiety disorder, dependent personality disorder, 
histrionic personality disorder with passive-dependent 
features, passive-aggressive personality disorder, dependent 
personality disorder, mixed personality disorder, and 
paranoid personality disorder.  Clearly, an examination is 
needed to determine the nature, extent, and effects of the 
psychiatric symptomatology secondary to the right wrist 
disorder and to distinguish that symptomatology from 
symptomatology attributable to any other psychiatric disorder 
for which service connection has not been granted.  
Mittleider v. West, 11 Vet.App. 181 (1998).  The Board 
recognizes the difficulty this requirement presents.

The rating criteria that address the effects of mental 
disorders were changed in November 1996.  When regulations 
concerning entitlement to a higher evaluation are changed 
during the pendency of an appeal, the veteran is entitled to 
a decision on the claim under the most favorable criteria.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order).  Moreover, examination 
findings must relate to rating criteria.  Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, adjudicators and examiners must 
apply both the old and the new rating criteria.  For their 
convenience, relevant regulations are discussed below.

Pre-November 1996 regulations provided that social and 
industrial inadaptability were the basic criteria for rating 
psychiatric disorders.  38 C.F.R. §§ 4.129, 4.130.  Social 
integration was considered one of the best determinants of 
mental health and reflected the ability and desire to 
establish healthy and effective interpersonal relationships.  
However, in evaluating a disability, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  The severity of disability 
and, thus, the rating was to be based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two important determinants of disability were 
time lost from gainful work and a decrease in work 
efficiency.  However, an emotionally sick veteran with a good 
work record was not to be underevaluated nor was a veteran's 
condition to be overevaluated on the basis of a poor work 
record not supported by the psychiatric picture.  38 C.F.R. 
§ 4.130.

Under the old rating criteria, a 100 percent evaluation was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there was profound retreat from 
mature behavior in almost all daily activities due to totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes, such as fantasy, confusion, panic, and explosions 
of aggressive energy; and there was demonstrable inability to 
obtain or retain employment.  A 70 percent evaluation was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and psychoneurotic symptoms resulted in 
such a reduction in reliability, flexibility, and efficiency 
as to cause considerable industrial impairment.  A 30 percent 
evaluation was warranted when there was definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulted in such a reduction in reliability, 
flexibility, efficiency, and initiative as to produce 
definite industrial impairment.  A 10 percent evaluation was 
warranted for emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
noncompensable evaluation was warranted when there were 
neurotic symptoms which may have adversely affected 
relationships with others but which did not cause impairment 
of working ability.

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, that findings on 
the examination report must support the diagnosis, and that, 
if these requirements are not met, the rating agency must 
return the report to the examiner.  38 C.F.R. § 4.125(a).  In 
addition, the frequency, severity, and duration of 
psychiatric symptoms must be considered as well as the length 
of remissions and the veteran's capacity for adjustment 
during periods of remission; the evaluation assigned must be 
based on all the evidence of record that bears on 
occupational and social impairment and not merely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Finally, 
the extent of social impairment must be considered but the 
evaluation may not be based solely on social impairment.  
38 C.F.R. § 4.126(b).

Under the current rating criteria, a 100 percent evaluation 
is warranted for total occupational and social impairment due 
to such symptoms as:  gross impairment of thought processes 
or communication; persistent hallucinations or delusions; 
grossly inappropriate behavior; persistent danger of harming 
self or others; intermittent inability to perform activities 
of daily living including maintaining minimal personal 
hygiene; disorientation to time or place; and memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances including work or a similar setting; and 
inability to establish and maintain effective relationships.  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks more 
frequent than once a week; difficulty understanding complex 
commands; impairment of memory characterized by, for example, 
forgetting to complete tasks or the retention of only highly-
learned material; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted for 
generally satisfactory functioning with routine behavior, 
self-care, and normal conversation but occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as:  depressed mood; 
anxiety; suspicion; chronic sleep impairment; panic attacks 
weekly or less often; and mild memory loss such as forgetting 
names, directions, or recent events.  A 10 percent evaluation 
is warranted when continuous medication is required to 
control symptoms or when there is occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
during periods of significant stress.  A noncompensable 
evaluation is warranted when a mental disorder has been 
diagnosed but symptoms are not severe enough to require 
continuous medication or to interfere with occupational and 
social functioning.

There are some constants in both the old and new regulatory 
scheme.  First, social adaptability is an important 
consideration, but it is only one consideration, and an 
evaluation cannot be based on that alone.  Second, a work 
record, or lack thereof, is also an important consideration 
to the extent that it reflects the effects of psychiatric 
symptomatology.  That is, a poor work record may be evidence 
of either inability to work or unwillingness to work.  The 
most significant factor under either the old or new 
regulatory scheme is evidence of the effects of psychiatric 
symptomatology.

Now it is appropriate to consider the examination that will 
determine the effects of the veteran's various mental 
disorders.  VA addressed psychiatric examinations, and the 
effects of psychiatric symptomatology, in response to 
comments to proposed regulations:

To be adequate for evaluation purposes . 
. . , an examination report must describe 
an individual's signs and symptoms as 
well as their effects on occupational and 
social functioning.  (Emphasis added.)

61 Fed. Reg. 52,696 (Oct. 8, 1996).



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
evaluation/treatment for a right wrist 
disorder or for mental disorders since 
1993.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of all 
right wrist disability.  It is imperative 
that the examiner has this decision and 
the claims folder available for review 
prior to the examination.  Complete range 
of motion studies and all indicated tests 
should be conducted.  The examiner should 
determine whether the right wrist 
exhibits weakened movement, excess 
fatigability, or incoordination.  Also, 
the examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the right wrist is used over a 
period of time.  These determinations 
should be expressed, if feasible, in 
terms of the degree of additional loss of 
range of motion due to weakened movement, 
excess fatigability, incoordination, or 
pain on use or during flare-ups.  If 
these determinations cannot be made, or 
cannot be expressed in terms of the 
degree of additional loss of range of 
motion, the examiner should so state for 
the record.  Finally, the examiner should 
comment on the effect of the right wrist 
disorder on employability.  All 
functional limitations of the right wrist 
disability must be fully described.  The 
factors upon which the medical opinion is 
based must be set forth in the report.
3.  Upon completion of the development in 
paragraph 1 and 2 above, the veteran 
should be afforded a VA examination to 
determine the nature and extent of that 
mental disability, and only that mental 
disability, attributable to the right 
wrist disorder.  Hospitalization for 
observation may be required pursuant to 
38 C.F.R. § 3.327, on this, we defer to 
the RO.  Psychological testing should be 
conducted, if warranted, and repeated if 
results are invalid.  It is imperative 
that the examiner reviews this decision 
and the claims folder prior to the 
examination.  Once the nature and extent 
of that mental disability attributable to 
the right wrist disorder is determined, 
the examiner should report findings 
adequate for application of both the old 
and new rating criteria set forth above 
to identify the functional impairment, 
particularly with regard to 
employability, attributable thereto.  The 
factors upon which the medical opinion is 
based must be set forth in the report.

4.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO and separate 
evaluations assigned for the right wrist 
disorder and any psychiatric disorder 
attributable thereto.  Thereafter, the RO 
should determine whether the veteran 
meets the rating criteria for TDIU set 
forth in 38 C.F.R. § 4.16(a).  If he 
does, then the RO should determine 
whether the veteran is precluded, by his 
service-connected disabilities, from 
following a substantially gainful 
occupation.  If the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case.  They should then be afforded a 
reasonable opportunity to respond.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 24 -


